Appeal from a judgment of the Monroe County Court (Patricia D. Marks, J.), rendered September 13, 2010. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the third degree and criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v O’Neil ([appeal No. 1] 126 AD3d 1361 [2015]).
Present — Scudder, P.J., Centra, Peradotto, Lindley and Whalen, JJ.